           Case 4:20-cv-00237-RGE-SBJ Document 1 Filed 07/31/20 Page 1 of 3




                           IN THE IOWA STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION

 SEAN D. HARRIS,                                                      Civil No:

       Plaintiff,
                                                     NOTICE OF REMOVAL OF ACTION
 v.                                                  FROM THE IOWA DISTRICT COURT
                                                     FOR WAPELLO COUNTY, CASE NO.
 NAPCO, INC.,                                        LALA106134 BASED ON 28 U.S.C. 1331

       Defendant.


           COMES NOW Defendant, NAPCO, Inc. (hereinafter “Defendant”), and hereby gives

notice of the removal of this action from the Iowa District Court for Wapello County, and states

as follows:

           1.    On or about May 5, 2020, Plaintiff Sean D. Harris (hereinafter “Plaintiff”) filed a

Petition against Defendant in the Iowa District Court for Wapello County (Wapello County Case

No. LALA106134).

           2.    Defendant accepted service of the Original Notice and Petition on July 2, 2020.

           3.    This Notice of Removal is filed within 30 days of such service on Defendant and

is therefore timely under 28 U.S.C. § 1446(b).

           4.    Pursuant to 28 U.S.C. § 1446(a), and LR 81(a)(1), copies of all process, pleadings

and orders filed in the state court case are attached hereto and marked as Exhibit A.

           5.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is served on

Plaintiff’s Attorney Harley C. Erbe, Erbe Law Firm and is also being filed with the Iowa District

Court for Wapello County.

           6.    No further or other proceedings have been filed in the Iowa District Court for

Wapello County relating to this action that will require resolution by this Court as of the date of



#3201340
       Case 4:20-cv-00237-RGE-SBJ Document 1 Filed 07/31/20 Page 2 of 3




filing this Notice of Removal.

                             Basis for Removal - Federal Question

       7.      This action may be removed pursuant to 28 U.S.C. § 1331 since the action contains

a claim arising under the Constitution, laws, or treaties of the United States, specifically the Fair

Labor Standards Act.

       8.      This court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over the

second claim in this action concerning the Iowa Wage Payment Collection Law as this claim is so

related to the Fair Labor Standards Act claim to the point they form part of the same case or

controversy.

                                              Venue

       9.      Venue for this Notice of Removal is proper in this court because the Iowa District

Court of Wapello County is located within the district and division of this court. See 28 U.S.C. §

1441(a).

       10.     Defendant reserves the right to amend or supplement this Notice of Removal.

                                             Consent

       11.     Counsel for Defendant are duly authorized to effect removal on behalf of the

Defendant, who consents to the same.

       12.     The facts set forth in this Notice of Removal are true and correct to the best of the

undersigned’s knowledge, information and belief.

       13.     Defendant reserves the right to amend and supplement this Notice of Removal.

       WHEREFORE Defendant, NAPCO, Inc., prays that the above entitled action be removed

from the Iowa District Court for Wapello County to the United States District Court in the Southern




                                                 2
       Case 4:20-cv-00237-RGE-SBJ Document 1 Filed 07/31/20 Page 3 of 3




District of Iowa (Central Division), and that this Court assume full jurisdiction over the causes

herein as provided by law and grant all further relief this Court deems just and equitable.



                                              Respectfully submitted,

                                              /s/Kelsey K. Crosse________
                                              /s/Katelynn T. McCollough________
                                              Kelsey K. Crosse, AT0011908
                                              Katelynn T. McCollough, AT0013443
                                              DAVIS, BROWN, KOEHN, SHORS
                                              & ROBERTS, P.C.
                                              The Davis Brown Tower
                                              215 10th Street, Suite 1300
                                              Des Moines, Iowa 50309
                                              Telephone: 515-288-2500
                                              Facsimile: 515-243-0654
                                              Email: KelseyCrosse@DavisBrownLaw.com
                                              KatelynnMcCollough@davisbrownlaw.com
                                              ATTORNEYS FOR DEFENDANT

Copies to:

 Harley C. Erbe                                                           PROOF OF SERVICE
                                                     The undersigned certifies that the foregoing instrument was
 Erbe Law Firm                                       served upon all parties to the above cause to each of the
 2501 Grand Avenue, First Floor                      attorneys of record herein at their respective addresses disclosed
 Des Moines, Iowa 50312                              on the pleadings on July 31, 2020 by:
 Telephone: (515) 281-1460                                       U.S. Mail                     FAX
 Facsimile: (515) 281-1474                                       Hand Delivered                Overnight Courier
 E-Mail: harleyerbe@erbelaw.com                                  Federal Express               Other: EDMS


 ATTORNEY FOR PLAINTIFF                              Signature /s/ Katelynn T. McCollough




                                                 3
